Citation Nr: 0029462	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, characterized as pes cavus or claw foot deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran had active service from April 1952 to September 
1952. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral foot disorder, characterized as 
pes cavus or claw foot deformity, pre-existed his military 
service, and was not permanently aggravated during active 
military service, beyond the natural progress of the 
disorder. 


CONCLUSION OF LAW

The veteran's bilateral foot disorder, characterized as pes 
cavus or claw foot deformity, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
as shown by the March 1997 and April 2000 VA examinations 
discussed below.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  38 U.S.C.A. §§ 1111, 1137.  Clear and unmistakable 
evidence that the disability existed prior to service will 
rebut this presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals, prior to March 1, 1999)(hereinafter, "the Court") 
has held that intermittent or temporary flare-ups of a pre-
existing injury or disease during service do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition. 

With respect to the evidence of record, the veteran's service 
medical records contain the veteran's April 1952 enlistment 
examination, which shows he was diagnosed with mild pes 
cavus.  Notations made in July 1952 indicate that the veteran 
was prescribed plantar support, contrast baths and light 
duty.  Additionally, an August 1952 examination report 
indicates the veteran had a history of painful feet in the 
past six years and reported having difficulties getting 
fitted for shoes due to the height of his arches since 
adolescence.  It was noted that since entering the Air Force, 
his symptoms had been aggravated due to the stress of 
enforced walking.  Upon examination, he was found to present 
evidence of marked cavus deformities with marked callosities 
of the heels and balls of the feet.  He also had associated 
tendency to clawing of the lateral three toes of each foot.  
X-rays shows moderate cavus deformities and exostosis of the 
first metatarsophalangeal joint.  Following the examination, 
the examiner opined that the veteran had a lesion existing 
prior to service, moderate in degree, which precluded all 
marching, drilling and long periods of standing.  He was 
deemed unable to wear standard service shoes with comfort, 
and to have had a progression of his clawing in the past six 
years.  Lastly, the examiner noted that there was "every 
reason to believe that [the veteran's condition] would become 
further aggravated if service [was] continued."  Further 
evaluation by a Medical Board for possible separation from 
service was recommended.

The service medical records also contain an August 1952 
Disposition of Medical Board Proceedings indicating that the 
veteran's discharge was approved, and upon examination, the 
veteran was diagnosed with talipes cavus of unknown cause, 
which was not incurred in the line of duty, exited prior to 
service, and was not aggravated by military service.  Lastly, 
the veteran's September 1952 separation examination shows the 
veteran suffered from painful joints with high arches and 
short foot, and associated cramping of the legs.  

Following service separation, records from the Joliet Medical 
Group dated from November 1988 to November 1989, reflect that 
the veteran underwent vocational rehabilitation for various 
health problems including type II diabetes mellitus with 
peripheral neuropathy, diabetic retinopathy, and unexplained 
sensory change in the left hand.  A November 1989 record 
indicates that the veteran complained of paresthesias in both 
feet for about two to three years.  Additionally, records 
from the Social Security Administration (SSA) indicate that 
the veteran was awarded SSA benefits secondary to severe 
poorly controlled diabetes resulting in significant 
neuropathy including claudication in both legs, loss of 
feeling in both hands, and loss of sign in the left eye.  The 
veteran also submitted a newspaper article titled "Study 
Discounts Link of Foot Structure to Runners' Injury" which 
discusses that runners with high arches or flat feet were 
more likely to suffer painful bone injuries of the leg or 
foot called stress fractures.

In March 1997, the veteran underwent a VA examination for his 
back.  The examiner indicated that after thoroughly reviewing 
the veteran's service medical records, he did not find 
evidence of pre-existing scoliosis aggravated by service or 
injury/trauma to the back in service, but rather that the 
veteran's "complaint of back pain during service was related 
to talipes cavus which is not related to service."  
(emphasis added).

Records from the Joliet Clinic dated in January 2000, 
indicate that the veteran complained of bilateral cavus feet 
since birth, which were aggravated during service.  He denied 
other neurologic condition, other contributory history, or 
new injury/trauma.  Upon examination, the veteran presented 
evidence of bilateral cavus varus foot deformity without 
evidence of claw toes.  He had increased tone diffusely 
through his feet, but no feet deformity, and was able to move 
his toes well.  The veteran's diagnosis was bilateral cavo 
varus feet.  The examiner noted that at this time, the 
veteran had a history of cavo varus feet which may have been 
irritated back in the military, and that a significant amount 
of time had passed since the veteran's discharge without any 
apparent treatment in the interim.

Recently, in April 2000, the veteran underwent an additional 
VA examination.  The examiner indicated that after reviewing 
the veteran's claims file, and upon examination, the veteran 
presented evidence of an indurated, bony-like mass at the 
dorsal aspect of the first metatarsal-cuneiform joints 
bilaterally with erythema.  He also had digits 1-5 cool to 
touch, severely increased rigid arches bilaterally, fixed 
plantar flexed position of the first metatarsal head, 
prominent 5th metatarsal base, flexible contracted digits 2-
5, semi-rigid dorsally contracted hallux, and severely 
decreased range of motion of the ankle joints.  The veteran's 
diagnoses were rigid cavo varus, plantar flexed first ray, 
hammer toes 2/5, hallux malleus, and gastroc equinus, all 
bilaterally.  More importantly, the examiner noted that since 
the veteran was on active duty for less than six months, it 
seemed "very remote that his pre-existing foot condition 
could have been markedly aggravated or worsened by military 
service."  It was the examiner's opinion that it was "[n]ot 
at least as likely as not that the veteran's bilateral foot 
condition, which exited prior to his entry on active duty, 
was aggravated beyond the natural progression of the 
condition during his active duty period of approximately four 
months."  

Initially, the Board notes that the evidence is clear that 
the veteran had a bilateral foot disorder prior to entry into 
service.  This fact is supported by the April 1952 enlistment 
examination, which contains a diagnosis of mild pes cavus.  
See 38 U.S.C.A. § 1111.  Thus, the focus of this appeal is 
whether the veteran's preexisting foot disorder was 
aggravated by active service beyond the natural progress of 
the disease.

With respect to the evidence, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
the evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In weighing the evidence available, 
the Board acknowledges that the service medical records 
contain an August 1952 examination report which noted that 
the veteran's symptoms had been aggravated since his entrance 
into the service due to the stress of enforced walking.  In 
this respect, the Board points out that although the August 
1952 examination report notes that the veteran's condition 
was aggravated, it does not contain any commentary/opinions 
indicating that such aggravation was permanent in nature.  
Additionally, the service medical records contain an August 
1952 Disposition of Medical Board Proceedings indicating that 
the veteran was diagnosed with talipes cavus of unknown 
cause, which was deemed not have exited prior to service and 
was not aggravated by military service.  The law is clear in 
that a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service; however, intermittent 
or temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 
297.  As such, the Board finds that the preponderance of the 
evidence contained in the service medical records is against 
a finding that the veteran's pre-service bilateral foot 
disorder was permanently aggravated during his active 
service.  See id.

Furthermore, the Board acknowledges the records from the 
Joliet Clinic dated in January 2000, which indicate that the 
veteran had a history of cavo varus feet that may have been 
irritated in the service.  With respect to this medical 
statement, the Board finds that in this case the veteran must 
show that he sustained an aggravation of his pre-existing 
bilateral foot disorder, not an irritation.  As previously 
noted, intermittent or temporary flare-ups of a pre-existing 
injury or disease during service do not constitute 
aggravation.  Even construing the Joliet Clinic records as 
showing aggravation, the Board notes that the veteran was 
deemed to have a history of cavo varus feet which may have 
been irritated, and finds such medical statement to be, at 
most, speculative evidence of aggravation.  See generally 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (citing 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) in which the Court 
held that medical opinions employing the phrase "may" or "may 
not" are speculative to establish a plausible claim. ).

Moreover, significantly, in the April 2000 VA examination 
report, the examiner concluded that it was "not at least as 
likely as not" that the veteran's pre-existing bilateral 
foot condition was aggravated during service beyond the 
normal progress of the disorder.  The Board finds this 
opinion probative, in that the examiner based his opinion on 
a review of the veteran's claims file, including the service 
medical records, as well as upon a thorough examination of 
the veteran.  

Finally, the Board finds that the evidence does not show that 
the veteran has been examined and/or treated for his 
bilateral foot disorder since the time he was discharged from 
service until 1988, which is more than 30 years after his 
service.  This conclusion is further supported by the January 
2000 records from the Joliet Clinic.  In this regard, the 
lack of treatment between discharge from service to the 
present, although does not prove or disprove that the 
veteran's pre-existing foot disorder was permanently 
aggravated by service, does tend to support the conclusion 
that the veteran's in-service symptomatology was intermittent 
in nature.  

In short, after a careful review of the record, the Board 
finds that the veteran has not submitted persuasive medical 
evidence showing that his bilateral foot disorder, 
characterized as pes cavus or claw foot deformity, was 
aggravated during his service, or is otherwise related to his 
service.  As the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder, characterized as pes cavus or claw 
foot deformity, his claim must be denied. 

In arriving at this determination, the Board has considered 
the various statements by the veteran, and his 
representative.  However, as these individuals are lay 
persons not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of a service-related 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

The Board has also considered the benefit of the doubt rule, 
which applies when the evidence is in relative equipoise, or, 
in other words, when there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  If the evidence is in relative 
equipoise, the benefit of the doubt rule is applied, and the 
claim resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  However, in the present case, 
after reviewing the evidence of record, the Board finds that 
the evidence is not in relative equipoise, and thus, the 
benefit of the doubt rule is not for application in this 
case. 


ORDER

Service connection for bilateral foot disorder, characterized 
as pes cavus or claw foot deformity, is denied.


		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


